An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission.Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified.This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state.We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Offering Circular was filed may be obtained. Preliminary Offering Circular Subject to Completion.Dated January 22 , 2016 Stack-It Storage, Inc. Minimum offering of 1,000,000 shares / Maximum offering of 10,000,000 shares This is a public offering of shares of common stock of Stack-It Storage, Inc. The offering will be at a fixed price of $0.70 per share. The end date of the offering will be April 15, 2016 (unless extended by the Company, in its own discretion, for up to another 60 days). Our common stock currently trades on the OTC Pink market under the symbol “STAK” and the closing price of our common stock on January 21 , 2016 was $0.85.Our common stock currently trades on a sporadic and limited basis. We are offering our shares without the use of an exclusive placement agent, however, we may engage various securities brokers to place shares in this offering with investors for commissions of up to 10% of the gross proceeds.Until we achieve the sale of the minimum offering amount of 1,000,000 shares, the proceeds from the offering will be kept in an escrow account. Upon achievement of the minimum offering amount, we will be entitled to release the funds held in escrow and the proceeds will be disbursed to us and the purchased shares will be disbursed to the investors.If the offering does not close, for any reason, the proceeds for the offering will be promptly returned to investors without interest. We expect to commence the sale of the shares as of the date on which the Offering Statement of which this Offering Circular is a part is declared qualified by the United States Securities and Exchange Commission. See “Risk Factors” to read about factors you should consider before buying shares of common stock. Generally, no sale may be made to you in this offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth.Different rules apply to accredited investors and non-natural persons.Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A.For general information on investing, we encourage you to refer to www.investor.gov. The United States Securities and Exchange Commission does not pass upon the merits of or give its approval to any securities offered or the terms of the offering, nor does it pass upon the accuracy or completeness of any offering circular or other solicitation materials. These securities are offered pursuant to an exemption from registration with the Commission; however, the Commission has not made an independent determination that the securities offered are exempt from registration. This Offering Circular is following the offering circular format described in Part II (a)(1)(ii) of Form 1-A. Offering Circular dated , 2016 TABLE OF CONTENTS Page Summary 1 Risk Factors 3 Cautionary Note Regarding Forward-Looking Statements 8 Use of Proceeds 9 Dividend Policy 9 Capitalization 10 Dilution 11 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Business 15 Management 17 Relationships and Related Party Transactions 18 Principal Stockholders 19 Description of Capital Stock 20 Shares Eligible for Future Sale 22 Plan Of Distribution 23 Validity of Common Stock 24 Experts 24 Reports 24 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this Offering Circular. You must not rely on any unauthorized information or representations. This Offering Circular is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this Offering Circular is current only as of its date. SUMMARY This summary highlights information contained elsewhere in this Offering Circular. This summary does not contain all of the information that you should consider before deciding to invest in our common stock. You should read this entire Offering Circular carefully, including the “Risk Factors” section, our historical consolidated financial statements and the notes thereto, and unaudited pro forma financial information, each included elsewhere in this Offering Circular. Unless the context requires otherwise, references in this Offering Circular to “the Company,” “we,” “us” and “our” refer to Stack-It Storage, Inc. Our Company Stack-it Storage, Inc. has historically been a small, public oil and gas production company operating under a predecessor name (Caprock Oil, Inc.) in Houston, Texas.In May 2015, we sold the majority of our oil and gas properties and repaid all of our property related debt.In July 2015, we changed our name from Caprock Oil, Inc. to Stack-it Storage, Inc. as a prelude to our transition into the self-storage business.In August 2015, we reached a binding agreement to acquire our initial self-storage facility near Lake Houston in Harris County, Texas, for a purchase price of $1,500,000.We closed the transaction in October 2015.We are considering a substantial expansion of that facility to commence in 2016. Once we have completed the integration of the Lake Houston storage facility, we plan to undertake a program to acquire additional self-storage facilities.For this acquisition program, we are expecting to seek fully operational self-storage facilities with at least 30,000 net rentable square feet, located primarily in the south and southwest.We are currently targeting the acquisition of up to thirteen such self-storage facilities, with total capacity of as much as 700,000 net rentable square feet, within the next 12 to 24 months.We are projecting continuing growth in subsequent years through our acquisition program.Our ability to execute on this expansion program is entirely dependent on our ability to raise sufficient financing in this offering.If we are only able to complete the minimum offering, we will be required to raise additional financing in the future in order to execute on our expansion strategy. In order to supplement our existing management team, we have entered into a contract with Donald Jones Consulting Services, LLC (“DJCS”) to manage our daily storage operations at Lake Houston as well as the other storage assets that we may acquire.DJCS was established in 2004 and is dedicated to self-storage management.It provides direct management support to self-storage owners and has been a top 100 management company since 2011.DJCS currently manages 20 self-storage facilities and has two fulltime regional managers with over 18 years of combined experience.In addition to management services at Lake Houston, DJCS assisted in the due diligence review process and will advise on the Lake Houston expansion plan. On December 30, 2015, the Company sold the equity ownership of its two main oil and gas subsidiaries to affiliates of a minority shareholder for a total sales price of $50,000, thus completing its exit from the oil and gas business. The sales price was represented by a promissory note payable by the purchaser to the Company with a term of 2 years. The note accrues interest at a rate of 5% per annum until maturity (if the NYMEX future oil price does not close at $80 per barrel for 20 consecutive trading prior to maturity, the note is redeemable at maturity for $5,000). One of the subsidiaries sold in this transaction was the owner of the operated oil and gas fields in Texas at the time such properties were sold to another company in May 2015. Primarily due to the extinguishment of liabilities remaining after the May 2015 sale of those properties, the Company expects to report a gain of approximately $600,000 on the December 2015 sale for the fourth quarter of 2015. The other subsidiary included in the December 2015 sale was the owner of non-operated oil and gas properties in Louisiana. 1 Company Information We are incorporated in the State of Nevada. Our principal executive offices are located at 11011 Richmond Avenue, Suite 525, Houston, Texas, 77042 and our telephone number is (713) 479-7050. Our web site is www.stackitstorage.com. Information contained on our web site is not incorporated by reference into this Offering Circular. You should not consider information contained on our web site as part of this Offering Circular. The Offering Common Stock we are offering Minimum of 1,000,000 shares of common stock Maximum of 10,000,000 shares of common stock Common Stock outstanding before this offering 19,898,015 shares of common stock (as of September 30, 2015). Use of proceeds We intend to use the proceeds from this offering to expand our Lake Houston facility, to acquire new self-storage facilities and for general corporate purposes, including possible repayment of debt.See “Use of Proceeds.” Risk Factors See “Risk Factors” and other information appearing elsewhere in this Offering Circular for a discussion of factors you should carefully consider before deciding whether to invest in our common stock. Escrow The offering will terminate upon the earlier of: (i) a date after which at least 1,000,000 shares of common stock have been subscribed for or (ii) April 15, 2016 (unless extended by the Company, in its own discretion, for up to another 60 days). Until at least 1,000,000 shares are sold, all investor funds will be held in an escrow account at a nationally chartered bank, which is serving as the escrow agent for this offering. If at least 1,000,000 shares are not sold by April 15, 2016 (unless extended by the Company, in its own discretion, for up to another 60 days), all funds will be promptly returned to investors (within one business day) without interest or deduction. The number of shares of common stock to be outstanding after this offering does not give effect to: • 1,000,000 shares of common stock underlying outstanding options to our officers, directors and employees pursuant to the Stack-It Storage, Inc. Stock Equity Plan; and • 1,000,000 shares of common stock available for future issuance under the Stock Equity Plan. 2 RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider each of the following risks, together with all other information set forth in this Offering Circular, including the consolidated financial statements and the related notes, before making a decision to buy our common stock. If any of the following risks actually occurs, our business could be harmed. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. Risks Related to Our Self-Storage Operations We have recently entered the self-storage business and we have no track record of operating self-storage facilities. We have historically been a small, public oil and gas production company.In May 2015, we sold the majority of our oil and gas properties.In August 2015, we reached a binding agreement to acquire our initial self-storage facility near Lake Houston in Harris County, Texas and we closed this acquisition in October 2015. With respect to the self-storage business, we are a start-up company with one facility and no meaningful operating history.In addition, our management has no experience operating self-storage facilities. As such, you will be investing in an early stage company and your investment will be subject to the risks involved in investments in such companies. Adverse economic or other conditions in the markets in which we do business could negatively affect our occupancy levels and rental rates and therefore our operating results. Our operating results are dependent upon our ability to maximize occupancy levels and rental rates in our facilities. Adverse economic or other conditions in the markets in which we operate may lower our occupancy levels and limit our ability to increase rents or require us to offer rental discounts. Initially, we will have one facility located near Houston, Texas.As such, unless and until we are able to acquire additional facilities, we will be subject to the conditions in the geographic area near our initial facility. We face competition for the acquisition of storage assets, which may impede our ability to make future acquisitions or may increase the cost of these acquisitions. We compete with many other entities engaged in real estate investment activities for acquisitions of storage assets, including national, regional and local operators and developers of stores. This competition may cause the price we pay for stores or other assets we seek to increase, or we maybe unsuccessful in in acquiring those stores or assets.In addition, our potential acquisition targets may find our competitors to be more attractive suitors because they may have greater resources, may be willing to pay more or may have a more compatible operating philosophy. In addition, the number of entities and the amount of funds competing for suitable investment in stores may increase. This competition would result in increased demand for these assets and therefore increased prices paid for them. Due to an increased interest in single-store acquisitions among tax-motivated individual purchasers, we may pay higher prices if we purchase single stores in comparison with portfolio acquisitions. If we pay higher prices for stores or other assets, our profitability may be reduced. We may not be successful in identifying and consummating suitable acquisitions that meet our criteria, which may impede our growth. Our ability to expand through acquisitions is integral to our business strategy and requires us to identify suitable acquisition candidates or investment opportunities that meet our criteria and are compatible with our growth strategy. We may not be successful in identifying suitable stores or other assets that meet our acquisition criteria or in consummating acquisitions or investments on satisfactory terms or at all.Failure to identify or consummate acquisitions will slow our growth, which could in turn adversely affect our stock price.Our ability to acquire stores on favorable terms and successfully integrate and operate them may be constrained by significant risks such as competition from other acquirers with significant capital, including publicly-traded REITs and institutional investment funds; the inability to achieve satisfactory completion of due diligence investigations and other customary closing conditions; and failure to finance an acquisition on favorable terms or at all.In addition, strategic decisions by us, such as acquisitions, may adversely affect the price of our securities. 3 We may not be successful in integrating and operating acquired self-storage assets. We have just completed our first acquisition and expect to make future acquisitions of self-storage assets.If we acquire any stores, we will be required to integrate them into our then existing portfolio. The acquired stores may turn out to be less compatible with our growth strategy than originally anticipated, may cause disruptions in our operations or may divert management’s attention away from day-to-day operations, which could impair our operating results as a whole. Adverse economic or other conditions in the markets in which we do business could negatively affect our occupancy levels and rental rates and therefore our operating results. Our operating results are dependent upon our ability to maximize occupancy levels and rental rates in our initial facility at Lake Houston as well as the other storage assets that we may acquire. Adverse economic or other conditions in the markets in which we operate may lower our occupancy levels and limit our ability to maintain or increase rents.If our stores fail to generate revenues sufficient to meet our cash requirements, including operating and other expenses, debt service and capital expenditures, our net income, cash flow, financial condition, and the trading price of our securities could be adversely affected. If we are unable to promptly re-let our units or if the rates upon such re-letting are significantly lower than expected, our business and results of operations would be adversely affected. Virtually all of our leases are on a month-to-month basis. Any delay in re-letting units as vacancies arise would reduce our revenues and harm our operating results. In addition, lower than expected rental rates upon re-letting could adversely affect our revenues and impede our growth. We will depend upon our contracted operations manager to maximize tenant satisfaction, and any difficulties we encounter in hiring, training and maintaining skilled field personnel may harm our operating performance. We have entered into a contract with Donald Jones Consulting Services, LLC to manage our daily storage operations at Lake Houston as well as the other storage assets that we may acquire.We will rely upon such consultant to maintain clean and secure stores.If our consultant is unable to successfully recruit, train and retain qualified field personnel, the quality of service we strive to provide at our stores could be adversely affected, which could lead to decreased occupancy levels and reduced operating performance. Uninsured losses or losses in excess of our insurance coverage could adversely affect our financial condition and our cash flow. We expect to maintain comprehensive liability, fire, flood, wind (as deemed necessary or as required by our lenders), extended coverage and rental loss insurance with respect to Lake Houston and the other storage assets that we may acquire.Certain types of losses, however, may be either uninsurable or not economically insurable, such as losses due to hurricanes, tornadoes, riots, acts of war or terrorism. Should an uninsured loss occur, we could lose both our investment in, and anticipated profits and cash flow from, a store. In addition, if any such loss is insured, we may be required to pay significant amounts on any claim for recovery of such a loss prior to our insurer being obligated to reimburse us for the loss, or the amount of the loss may exceed our coverage for the loss. As a result, our operating results may be adversely affected. Increases in taxes and regulatory compliance costs may reduce our income. Increases in income, property or other taxes generally are not passed through to tenants under leases and may reduce our net income, cash flow, financial condition, ability to pay or refinance our debt obligations, and the trading price of our securities. Similarly, changes in laws increasing the potential liability for environmental conditions existing on facilities or other conditions may result in significant unanticipated expenditures, which could similarly adversely affect our business and results of operations. 4 Environmental compliance costs and liabilities associated with operating our facilities may affect our results of operations. Under various U.S. federal, state and local laws, ordinances and regulations, owners and operators of real estate may be liable for the costs of investigating and remediating certain hazardous substances or other regulated materials on or in such property. Such laws often impose such liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such substances or materials. The presence of such substances or materials, or the failure to properly remediate such substances, may adversely affect the owner’s or operator’s ability to lease, sell or rent such property or to borrow using such property as collateral. Persons who arrange for the disposal or treatment of hazardous substances or other regulated materials may be liable for the costs of removal or remediation of such substances at a disposal or treatment facility, whether or not such facility is owned or operated by such person. We will rely on information technology in our operations, and any material failure, inadequacy, interruption or security failure of that technology could harm our business. We will rely on information technology networks and systems, including the Internet, to process, transmit and store electronic information, and to manage or support a variety of business processes, including financial transactions and records, personally identifiable information, and tenant and lease data. We will purchase some of our information technology from vendors, on whom our systems depend. We will rely on commercially available systems, software, tools and monitoring to provide security for processing, transmission and storage of confidential tenant and other sensitive information. Although we expect to take commercially reasonable efforts to protect the security of our information systems and the data maintained in those systems, it is possible that our safety and security measures will not be able to prevent the systems’ improper functioning or damage, or the improper access or disclosure of personally identifiable information such as in the event of cyber-attacks. Security breaches, including physical or electronic break-ins, computer viruses, attacks by hackers and similar breaches, can create system disruptions, shutdowns or unauthorized disclosure of confidential information.Any failure to maintain proper function, security and availability of our information systems could interrupt our operations, damage our reputation, divert significant management attention and resources to remedy any damages that result, subject us to liability claims or regulatory penalties and have a material adverse effect on our business and results of operations. Risks Related to the Real Estate Industry Our primary business involves the ownership and operation of self-storage assets. Our current strategy is to own, operate, manage, acquire, develop and redevelop only self-storage assets. Consequently, we are subject to risks inherent in investments in a single industry. Because investments in real estate are inherently illiquid, this strategy makes it difficult for us to diversify our investment portfolio and to limit our risk when economic conditions change. Decreases in market rents, negative tax, real estate and zoning law changes and changes in environmental protection laws may also increase our costs, lower the value of our investments and decrease our income, which would adversely affect our business, financial condition and operating results. Illiquidity of real estate investments could significantly impede our ability to respond to adverse changes in the performance of our stores. Because real estate investments are relatively illiquid, our ability to promptly sell one or more stores in our portfolio in response to changing economic, financial and investment conditions is limited. The real estate market is affected by many factors, such as general economic conditions, availability of financing, interest rates and other factors, including supply and demand, that are beyond our control. We cannot predict whether we will be able to sell any store for the price or on the terms set by us or whether any price or other terms offered by a prospective purchaser would be acceptable to us. We also cannot predict the length of time needed to find a willing purchaser and to close the sale of a store. We may be required to expend funds to correct defects or to make improvements before a store can be sold. We cannot assure you that we will have funds available to correct those defects or to make those improvements. 5 Any negative perceptions of the self-storage industry generally may result in a decline in our stock price. To the extent that the investing public has a negative perception of the self-storage industry, the value of our securities may be negatively impacted, which could result in our securities trading below the inherent value of our assets. Disruptions in the financial markets could affect our ability to obtain equity and debt financing on reasonable terms and have other adverse effects on us. Uncertainty in the equity and credit markets may negatively impact our ability to access additional equity and debt financing or to refinance existing debt maturities on favorable terms (or at all), which may negatively affect our ability to make acquisitions and fund development projects. A downturn in the equity or credit markets may cause us to seek alternative sources of potentially less attractive financing, and may require us to adjust our business plan accordingly. In addition, these factors may make it more difficult for us to sell stores or may adversely affect the price we receive for stores that we do sell, as prospective buyers may experience increased costs of equity or debt financing or difficulties in obtaining such financing. Increases in interest rates may increase our interest expense and adversely affect our cash flow and our ability to service our indebtedness. We expect to finance up to 75% of the cost of our acquired storage assets with long term debt.Interest rates that we would pay on such debt are subject to change, accordingly, increases in interest rates on this variable rate debt would increase our interest expense, which could harm our cash flow and our ability to service our acquisition debt. Risks Related to Ownership of Our Common Stock If we only complete the minimum offering, we will need to raise additional capital in the near future, for which we have no commitments. We are offering our common stock on an "all-or-none" basis with respect to the minimum offering and on a "best efforts" basis with respect to the maximum offering. If we are only able to complete the minimum offering, we will receive net proceeds of approximately $597,500. If we are able to complete the minimum offering, there can be no assurance that we will able to complete any portion of the maximum offering. Raising only the minimum offering would leave us with only a modest amount of funds to support our continued operations, and raising less than the maximum offering will not allow us to pursue our growth strategy.
